Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Evan Liebovitz on March 21, 2021.
The application has been amended as follows: 

In the Claims:
Please amend claims 8, 15 as follows:

8.  (Currently Amended)  A method of manufacturing a graphene structure, the method comprising:
preparing a graphene layer on a substrate; and 
penetrating noble gas ions through the graphene layer such that the noble gas ions remain between the graphene layer and the substrate forming at least one nanobubble.



Reasons for Allowance
It is well known to have noble ion nanobubbles as noted in Natsume et al. (2009/0029041) and Klebanoff et al. (2014/0158914).
It is well known to form graphene nanobubbles by in situ growth of sub-monolayer graphene films as noted by Levy et al. (Science Magazine).  It is also well known to deposit graphene on a substrate by CVD and then forming hydrogen bubbles between the graphene layer and the substrate by using water reduction reaction as noted in Gao et al. (Nature Communications article).
In addition, it is known to create nanobubbles between graphene and mica by reducing intercalated water to hydrogen as noted by Dollekamp et al. (Langmuir article) and by absorbing water and hydrocarbons as noted in Jain et al. (Physical Chemistry Chemical Physics article).
	Additionally, it is also known to irradiate graphene with noble gas ions as noted in Langle et al. (Microsc. Microanal. Article) and with non-noble metals such as Ni and Cu as noted in Hu et al. (Nature Communications article).
However, the prior art references fail to teach or suggest penetrating noble ions through a graphene layer such that the noble gas ions form nanobubbles between the substrate and the graphene layer.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRET CHEN whose telephone number is (571)272-1417.  The examiner can normally be reached on M-F 7-7 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        03/22/2021